ON MOTION BOB, RE-HEARING-.
K,ombatter, J.,
delivered the opinion of the court.
Our attention is now called for the first time to the case of Armstrong v. Tuttle (34 Mo. 432), which seems to be in direct conflict with the case of Greeley v. Reading (74 Mo. 309), upon the authority of which the judgment of the trial court herein was affirmed.
The point that the deed, though void as to creditors, became validated by taking possession under it, was expressly made in Armstrong v. Tuttle, supra, as appears by the appellants’ brief, on page 444, and yet the court in its opinion on page 446, holds that the appellants’ case must stand or fall according to the validity of the trust deed under which he claims. We can not distinguish the case before us from Greeley v. Reading, as we are asked to do. At the same time, it is evident that the case of Armstrong v. Tuttle is also not distinguishable from Greeley v. Reading, and yet the supreme court reaches a different conclusion in the latter case, without in terms overruling the former.
The question involved is one of great commercial importance, and the supreme court is inclined, in cases of that character, to carefully re-examine the correctness of its former ruling. Hamilton v. Marks, 63 Mo. 167. It is probable that if the attention of the supreme court would have been called to its ruling in Armstrong v. Tuttle, when it had the case of Greeley v. Reading under consideration, its ruling in the last .case would have been different.
*72I am of opinion that the decision made by this court in its opinion heretofore filed in this cause, is in direct conflict with the decision of the supreme court in Armstrong v. Tuttle. Such Being the case, we deem the cause is one which may properly be certified to the supreme court under the provisions of section six, of the constitutional amendment, concerning the judicial department.
All the judges concurring,
it is ordered that the motion for re-hearing be overruled, that the original transcript be certified to the supreme court for final determination, and that all proceedings on the judgment of this court be stayed until the final disposal of the cause by the supreme court.